Title: To Thomas Jefferson from Albert Gallatin, 3 May 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Washington 3d May 1804
          
          Finding your return somewhat retarded, my anxiety to take Mrs. Gallatin to her father & to place my children at school induces me to go now, as I presume I could not have left this city for some weeks after your return. I expect to be absent three weeks from this day, and hope I shall not be wanted during that time. Finding the business of the supervisor of Massachusets brought to a close, I have anticipated your decision & written to him that his office was suppressed. I was prevented from doing the same in Tenessee & Virginia only on account of the provisions enacted last session respecting the redemption of lands sold for non-payment of taxes. The necessary arrangements have been made to carry into effect the land & revenue laws of last session with two exceptions, vizt. the appointment of a register at Detroit & of an agent at Natchez. For the first office there are two characters at Detroit—Bates & Lewis Bond. The first is preferable, so far as I can judge; but may be wanted for Receiver. For the other office Mr Poindexter attorney general of the territory is recommended by Mr Briggs & by Mr Williams. The remittances for the Dutch debt are paid for & made so as to meet all demands there till 1 June 1805 & the istalmt. of Septer. 1805 will be anticipated & paid this year. In every arrangement not connected with this department which may be adopted, I have but one observation which is to request that the treasury may not be pressed this year beyond our former calculations. The Norfolk act will cause some defalcation this year. I allow 300,000 dollars to the Secretary of the Navy for the equipment of the four additional frigates; he wants four hundred thd.; but that is too much as he pays them only four months pay & about 8 months provisions. Those together make a considerable sum beyond the estimates of last year; and although the revenue exceeds our calculations, the exportations & debentures this winter & spring are very large. But it is not only on account of the Treasury that I wish an abstainance of expences; it is on account of the prodigious drain of specie principally dollars which has taken place and continues. There are not at present one hundred thousand dollars in dollars in Philadelphia, New York & Boston, put together. More than three millions of dollars have been exported within six months from the vaults of the Bank of the United States alone; and our 2d instalment to Great Britain will in July take nearly nine hundred thousand dollars more. The principal cause of the drain is that no specie has been last year or is now imported either from the British & Spanish american colonies. Under those circumstances, it is highly desirable to leave as large deposits with the Bank as the public service will permit. If we press them hard, they must curtail their discounts suddenly to an extent equally injurious to commerce and to our revenue.
          With sincere attachment & respect Your obedt. Servt.
          
            Albert Gallatin
          
        